PALMORE, Judge.
Floyd Richardson appeals from an order of the Jefferson Circuit Court refusing to discharge him from custody of the sheriff of Jefferson County on a writ of habeas corpus. KRS 419.130.
The petition alleged that Richardson was being held under excessive bail. A writ of habeas corpus was issued on May 2, 1966. There was no written response, but the judgment denying relief indicates that a hearing was held on May 3, 1966. Unfortunately, no transcript of the hearing was made. In habeas corpus proceedings this is a court of review only. KRS 419.130. We cannot accept counsel’s statements, solemnly as they may be verified, in tieu of a properly certified record of the proceedings. There are other means of preserving the evidence if it is not transcribed. Cf. CR 75.13; RCr 12.68.
Without knowing the facts on which the trial court based its action we must presume they support the judgment. See Smithers v. Bindner, Ky., 351 S.W.2d 872 (1961).
The judgment is affirmed.